Title: To Thomas Jefferson from Ambrose Baker, 2 November 1825
From: Baker, Ambrose
To: Jefferson, Thomas


Sir,
Macon (Geo)
Nov: 2. 1825
A young gentleman of this village a graduate of Union College Newyork is desirous of completing his education in the University of Virginia he has selected the profession of the Law for his future usefulness and living. His principle object at the University will consequently be the benefit of the Law Lectures. He will also seek to attain a greater proficiency in moral science and study the Modern Languages—can such a student be received at the University? what will be the expenses actual and contingent? what evidences of moral character will be satisfactoryThe young gentleman for whom this trouble is given is one of the brightest ornaments of this state of his age and his success at the University will give the school a character here which will contribute materially to its support from this section of the Country.Be pleased to cause a reply to be made to this with as little delay as possible & say who is the professor of Law.With sentiments of the highest consideration I have the honor to be very respectfully your obdt servtAmbrose Baker M.D.